J-S41017-19

                               2019 PA Super 241

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 LAWRENCE EDWIN CREESE, SR.              :
                                         :
                   Appellant             :   No. 2066 MDA 2018

         Appeal from the PCRA Order Entered December 18, 2018
 In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0001064-2013

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 LAWRENCE EDWIN CREESE, SR.              :
                                         :
                   Appellant             :   No. 2067 MDA 2018

         Appeal from the PCRA Order Entered December 18, 2018
 In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0004360-2013

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 LAWRENCE EDWIN CREESE, SR.              :
                                         :
                   Appellant             :   No. 2068 MDA 2018

         Appeal from the PCRA Order Entered December 18, 2018
 In the Court of Common Pleas of York County Criminal Division at No(s):
                        CP-67-CR-0004367-2013

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
J-S41017-19


                                                 :
                                                 :
    LAWRENCE EDWIN CREESE, SR.                   :
                                                 :
                       Appellant                 :   No. 2069 MDA 2018

            Appeal from the PCRA Order Entered December 18, 2018
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0004379-2013


BEFORE:      LAZARUS, J., MURRAY, J., and STRASSBURGER, J.

OPINION BY MURRAY, J.:                                   FILED AUGUST 14, 2019

       Lawrence Edwin Creese, Sr. (Appellant) appeals from the order

dismissing as untimely his petition seeking relief under the Post Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. After careful review, we are

constrained to quash this appeal.

       On December 18, 2018, the PCRA court issued its order denying relief;

the order listed four docket numbers. On December 20, 2018, Appellant filed

a timely appeal “that included all docket numbers in each related case.”

Answer to Rule to Show Cause, 1/22/19, at 1. Our review of the record reveals

that four separate photocopies of the notice of appeal, each listing all four

docket numbers, were entered on the trial court docket, and accordingly, on

this Court’s docket.

       On January 11, 2019, we issued a rule to show cause for Appellant to

explain why we should not quash the appeal based on our Supreme Court’s

decision in Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018) (holding
____________________________________________


   Retired Senior Judge assigned to the Superior Court.


                                           -2-
J-S41017-19



that “where a single order resolves issues arising on more than one docket,

separate notices of appeal must be filed for each of those cases”). See Order

– Rule to Show Cause, 12/11/19.

      On January 22, 2019, Appellant filed a response, in which he admitted

to filing the notice of appeal that included all four docket numbers, and

conceding “counsel was previously unaware of the rule in Commonwealth v.

Walker.”    Response to Rule to Show Cause, 1/22/19.          Appellant further

averred that no party would be prejudiced by “this technical error.” Id. By

order dated January 25, 2019, this Court discharged the rule to show cause

and referred the matter to the merits panel.

      The Official Note to Rule 341(a) of the Pennsylvania Rules of Appellate

Procedure, which was amended in 2013, provides:

      Where, however, one or more orders resolves issues arising on
      more than one docket or relating to more than one judgment,
      separate notices of appeals must be filed. Commonwealth v.
      C.M.K., 932 A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing
      appeal taken by single notice of appeal from order on remand for
      consideration under Pa.R.Crim.P. 607 of two persons’ judgments
      of sentence).

Pa.R.A.P. 341, Official Note.

      Until recently, it was common for courts of this Commonwealth to allow

appeals to proceed, even if they failed to conform with Rule 341. See, e.g.,

In the Interest of P.S., 158 A.3d 643, 648 (Pa. Super. 2017) (noting

common practice to allow appeals to proceed if the issues involved are nearly

identical, no objection has been raised, and the period for appeal has expired).


                                     -3-
J-S41017-19


      In Commonwealth v. Walker, however, our Supreme Court held

unequivocally that “prospectively, where a single order resolves issues arising

on more than one docket, separate notices of appeal must be filed for

each case.”    Walker, 185 A.3d at 971 (emphasis added).           The Supreme

Court observed that the Official Note to Rule 341 of the Pennsylvania Rules of

Appellate   Procedure     “provides a bright-line    mandatory instruction to

practitioners to file separate notices of appeal,” and accordingly, determined

that “the failure to do so requires the appellate court to quash the

appeal.”    Id. at 976-77 (emphasis added).         Because this mandate was

contrary to decades of case law, the Supreme Court specified that it would

apply only to appeals filed after June 1, 2018, the date Walker was filed.

Id.

      Recently, this Court stated:

      In Walker, our Supreme Court construed the [Rule 341] language
      as constituting “a bright-line mandatory instruction to
      practitioners to file separate notices of appeal.” Walker, 185 A.3d
      at 976-77. Therefore, the Walker Court held that “the proper
      practice under Rule 341(a) is to file separate appeals from an
      order that resolves issues arising on more than one docket. The
      failure to do so requires the appellate court to quash the appeal.”
      Id. at 977. . . . Accordingly, the Walker Court directed that “in
      future cases Rule 341 will, in accordance with its Official Note,
      require that when a single order resolves issues arising on more
      than one lower court docket, separate notices of appeal must be
      filed. The failure to do so will result in quashal of the appeal.” Id.
      (emphasis added).

Commonwealth v. Williams, 206 A.3d 573, 575–76 (Pa. Super. 2019)

(emphasis in original).



                                      -4-
J-S41017-19


       Instantly, we apply Walker because Appellant’s notice of appeal was

filed after the Walker decision requiring that an appellant file a separate

notice of appeal for each lower court docket number.         Here, the record

contains four identical notices of appeal listing all four docket numbers. After

careful consideration, we find that Appellant has not met Walker’s mandate.1

       We read our Supreme Court’s decision in Walker as instructing that we

may not accept a notice of appeal listing multiple docket numbers, even if

those notices are included in the records of each case. Instead, a notice of

appeal may contain only one docket number.2 We recognize the severity of

this application. However, if we consistently apply Walker by quashing any


____________________________________________


1  Given Appellant’s January 22, 2019 response to this Court’s rule to show
cause, in which counsel states “A timely notice of appeal in this matter was
filed . . .” and “undersigned counsel was previously unaware of the ruling in
Walker . . .” (emphasis added), it appears that one notice of appeal listing all
four docket numbers was simply photocopied and placed in each record,
conceivably by the clerk of courts. It is impossible to be sure whether that
occurred, or whether counsel himself filed four copies of the notice of appeal.

2 Our Court will then assign an appellate docket number to each case, and
either consolidate the appeals by per curiam order, or assign them consecutive
journal numbers, at which point the panel may then consolidate the appeals
if it so chooses. The four captions in this appeal, which were generated
administratively, do not cure the Walker violation. The clerk of courts have
purely ministerial powers. See In re Administrative Order, 936 A.2d 1, 9
(Pa. 2007) (“It is ‘well settled’ in the intermediate appellate courts of this
Commonwealth that the role of the Prothonotary of the court of common
pleas, while vitally important, is purely ministerial. … Further, as ‘[t]he
Prothonotary is merely the clerk of the court of Common Pleas[,] [h]e has no
judicial powers, nor does he have power to act as attorney for others by
virtue of his office.”) (emphasis added)).



                                           -5-
J-S41017-19


notice of appeal filed after June 1, 2018 that contains more than one docket

number, consistent with Walker, and regardless of what occurred in the

actual filing of that notice of appeal below, it will ultimately benefit appellants

and counsel by providing clear guidance on how to satisfy Walker and Rule

341(a). Conversely, if we create exceptions to Rule 341 and Walker to avoid

a harsh result, we will return to a scenario that the amendment to the Official

Note and Walker sought to abrogate. In addition, we will do a disservice to

appellants and counsel by applying the rule in a manner that is both confusing

and inconsistent, the latter of which would be patently unfair.

      Consistent with the foregoing, we are constrained to quash the appeal.

      Appeal quashed.

      Judge Lazarus joins the Opinion.

      Judge Strassburger files a Dissenting Opinion.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/14/2019




                                       -6-